Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US Pub. No. 2015/0294619 A1).
		As to claim 1, Lee shows an emission signal driver 30 (Fig. 1 and para. 4) comprising stages 200-n connected to emission lines (En1, En2, etc., Fig. 2 and paras. 57 and 63), wherein each of the stages includes: a node controller which supplies a start signal (ste, Fig. 2 and para. 63) or a carry signal (i.e. out of previous stage, Fig. 2 and para. 64), which is input to a start terminal (in, Fig. 2 and paras. 63 and 64), to a first node (n1) in response to a clock signal input to a clock terminal (Figs. 3 and 4 and para. 71); a first inverter Y2 connected between the first node and a second node (Fig. 3 and para. 70); and a second inverter Y3 connected between the second node and an output terminal (Fig. 3 and para. 70). 
		 


	As to claim 20, Lee shows a display device (Fig. 1 and para. 4) comprising: pixels connected to emission lines (Fig. 1 and para. 4); and an emission signal driver 30 including stages 200-n connected to the emission lines (En1, En2, etc., Fig. 2 and paras. 57 and 63), wherein each of the stages includes a node controller which supplies a start signal (ste, Fig. 2 and para. 63) or a carry signal (i.e. out of previous stage, Fig. 2 and para. 64), which is input to a start terminal (in, Fig. 2 and paras. 63 and 64), to a first node (n1) in response to a clock signal input to a clock terminal (Figs. 3 and 4 and para. 71), a first inverter Y2 connected between the first node and a second node (Fig. 3 and para. 70), and a second inverter Y3 connected between the second node and an output terminal (Fig. 3 and para. 70). 
		 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Minami et al. (US Pub. No. 2008/0180356 A1).
		As to claim 2, Lee does not show that the first inverter includes: a first transistor which supplies a gate high voltage to the second node in a case in which the first node 
		Minami shows that an inverter includes: a first transistor P12 which supplies a gate high voltage to a second node (middle) in a case in which a first node A has a gate low voltage (Figs. 17 and 18 and paras. 138 – 144); and a second transistor N12 which supplies the gate low voltage to the second node in a case in which the first node has the gate high voltage (Figs. 17 and 18 and paras. 138 – 144).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Lee with those of Minami because designing the system in this way allows the device to exhibit enhanced image quality (para. 150).
		As to claim 3, Lee does not show that a gate electrode of the first transistor is connected to the first node, a first electrode of the first transistor is connected to a gate high voltage line through which the gate high voltage is supplied, a second electrode of the first transistor is connected to the second node;  and a gate electrode of the second transistor is connected to the first node, a first electrode of the second transistor is connected to a gate low voltage line through which the gate low voltage is supplied, and a second electrode of the second transistor is connected to the second node. 
		Minami shows that a gate electrode of a first transistor P12 is connected to a first node A, a first electrode of the first transistor is connected to a gate high voltage line Vdd1 through which a gate high voltage is supplied, a second electrode of the first transistor is connected to a second node (middle, Fig. 17 and paras. 138 – 140);  and that a gate electrode of a second transistor N12 is connected to the first node, a first electrode of the second transistor is connected to a gate low voltage line Vss through 
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Lee with those of Minami because designing the system in this way allows the device to exhibit enhanced image quality (para. 150).
		As to claim 4, Lee does not show that the second inverter includes: a third transistor which supplies a gate high voltage to the output terminal in a case in which the second node has a gate low voltage; and a fourth transistor which supplies the gate low voltage to the output terminal in a case in which the second node has the gate high voltage. 
 		Minami shows that a second inverter includes: a third transistor P11 which supplies a gate high voltage to an output terminal B in a case in which a second node (middle) has a gate low voltage (Fig. 17 and paras. 138 – 140); and a fourth transistor N11 which supplies the gate low voltage to the output terminal in a case in which the second node has the gate high voltage (Fig. 17 and paras. 138 – 140).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Lee with those of Minami because designing the system in this way allows the device to exhibit enhanced image quality (para. 150).
		As to claim 5, Lee does not show that a gate electrode of the third transistor is connected to the second node, a first electrode of the third transistor is connected to a gate high voltage line through which the gate high voltage is supplied, a second electrode of the third transistor is connected to the output terminal;  and a gate electrode of the fourth transistor is connected to the second node, a first electrode of the 
		Minami shows that a gate electrode of a third transistor P11 is connected to the second node (middle), a first electrode of the third transistor is connected to a gate high voltage line Vdd2 through which the gate high voltage is supplied, a second electrode of the third transistor is connected to an output terminal (B, Fig. 17 and paras. 138 – 140);  and a gate electrode of a fourth transistor N11 is connected to the second node, a first electrode of the fourth transistor is connected to a gate low voltage line Vss through which the gate low voltage is supplied, and a second electrode of the fourth transistor is connected to the output terminal (Fig. 17 and paras. 138 – 140). 
Allowable Subject Matter
Claims 7 – 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CONCLUSION
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARL ADAMS/Examiner, Art Unit 2627